DETAILED ACTION
Claims 1-19 are pending before the Office for review.
In the response filed November 17, 2021:
Claims 13-19 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2021.
Applicant’s election without traverse of Group I claims 1-10 and 13-19 in the reply filed on November 17, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 9, 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TOH et al (U.S. Patent Application Publication 2017/0117118).
With regards to claim 1, Toh discloses a substrate process method comprising preparing a substrate (402) including an etching target film (404) and a mask (406); etching the etching target film through the mask by a plasma and heat-treating the substrate at a preset temperature after etching oft h etching target film (Paragraphs [0041]-[0042], [0045], [0056], Figures 4A-4F).
With regards to claim 3, Toh discloses wherein the etching of the etching target film comprises etching the target film in an environment in which nitrogen (N), hydrogen (H) and fluorine exist when the etching target film contains silicon (Paragraphs [0026], [0042], [0045]-[0049] discloses etching a target film such as silicon or silicon oxide, discloses when etching discloses in the embodiment NH3 and NF3 gases are used to form NH4F for etching).
With regards to claim 5, Toh discloses wherein a reaction product deposited on the etching target film contains ammonium fluorosilicate (Paragraphs [0051], [0056] discloses (NH4)2SiF6).
With regards to claim 9, Toh discloses wherein the etching of the etching target film and the heat treating of the substrate are performed without exposing the substrate to atmosphere (Paragraph [0056] etching and heating are performed in the same substrate).
With regards to claim 13, Toh discloses wherein a chamber in which the heat treating of the substrate is performed is different form a chamber in which the etching of the etching target film is performed (Paragraph [0056] discloses the substrate heating can be accomplished in another chamber).
With regards to claim 17, Toh discloses wherein the heat treating of the substrate is performed by using plasma (Paragraph [0059]-[0061]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, 7, 10, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over TOH et al (U.S. Patent Application Publication 2017/0117118), as applied to claims 1, 3, 5, 9, 13, and 17.
With regards to claim 2, Toh discloses wherein the heat treating of the substrate comprises removing a reaction product deposited on the etching target film, the reaction product being generated in the etching of the target film and containing silicon, nitrogen and fluorine (Paragraphs [0051], [0056] discloses heat treating the substrate subsequent to etching in order to remove an etchant byproduct wherein the etchant byproduct may be materials such as (NH4)2SiF6).
Toh does not explicitly disclose a temperature of a stage configured to place the substrate thereon in the heating treating of the substrate is higher than a temperature at which the reaction product is decomposed by heating and is set to be lower than a lowest temperature amount a temperature at which the etching target film is deformed or degenerated by heat, a temperature at which the mask is formed or degenerated by heat and a temperature a reaction product containing carbon (C) and fluorine (F) generated in the etching of the etching target film is deformed or degenerated by heat.
However Toh discloses wherein the etchant byproduct is removed by heating the substrate to a second temperature that will sublimate volatile byproducts, the volatile byproduct includes(NH4)2SiF6 (Paragraph [0056]); but will not sputter or etch the dielectric layer (oxides) formed on the substrate (Paragraph [0057]); wherein the process sublimates the etching by products without damages the substrate surface (Paragraph [0059]) which renders obvious a temperature of a stage configured to place the substrate thereon in the heating treating of the substrate is higher than a temperature at which the reaction product is decomposed by heating and is set to be lower than a lowest temperature amount a temperature at which the etching target film is deformed or degenerated by heat, a temperature at which the mask is formed or 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method to include the temperature as renders obvious by Toh because the reference of Toh teaches at such temperature the substrate can be process wherein the etching by product can be removed without damaging the underlying substrate (Paragraph [0059]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired removal of the byproduct using the temperature as rendered obvious by Toh. MPEP 2143D
With regards to claim 6, Toh discloses wherein the heat treating of the substrate comprises removing a reaction product deposited on the etching target film, the reaction product being generated in the etching of the target film and containing nitrogen, hydrogen and halogen (Paragraphs [0051], [0056] discloses heat treating the substrate subsequent to etching in order to remove an etchant byproduct wherein the etchant byproduct may be materials such as (NH4)2SiF6).
Toh does not explicitly disclose a temperature of a stage configured to place the substrate thereon in the heating treating of the substrate is higher than a temperature at which the reaction product is decomposed by heating and is set to be lower than a lowest temperature amount a temperature at which the etching target film is deformed or degenerated by heat, a temperature at which the mask is formed or degenerated by 
However Toh discloses wherein the etchant byproduct is removed by heating the substrate to a second temperature that will sublimate volatile byproducts, the volatile byproduct includes(NH4)2SiF6 (Paragraph [0056]); but will not sputter or etch the dielectric layer (oxides) formed on the substrate (Paragraph [0057]); wherein the process sublimates the etching by products without damages the substrate surface (Paragraph [0059]) which renders obvious a temperature of a stage configured to place the substrate thereon in the heating treating of the substrate is higher than a temperature at which the reaction product is decomposed by heating and is set to be lower than a lowest temperature amount a temperature at which the etching target film is deformed or degenerated by heat, a temperature at which the mask is formed or degenerated by heat and a temperature a reaction product containing carbon (C) and fluorine (F) generated in the etching of the etching target film is deformed or degenerated by heat.
It would have been prima facie
With regards to claim 7, Toh renders obvious wherein the reaction product deposited on the etching target film contains ammonium halide (Paragraph [0056]).
With regards to claim 10, Toh discloses wherein the etching of the etching target film, a temperature of the substrate is set to be in a range from about 0°C to about 60° (Paragraph [0052]) which overlaps Applicant’s claim amount of form -60°C to 0°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 14, Toh discloses wherein the heat treating of the substrate, a temperature of the substrate is controlled to be between 90° - 200°C (Paragraph [0056]) which overlaps Applicant’s claimed amount of equal to or higher than 120°C and less than 250°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 15, Toh discloses wherein in the heat treat of the substrate, a pressure within the chamber is controlled to be between 10mTorr to about 200 mTorr (1.33Pa – 666.61 Pa) (Paragraph [0062]) which overlaps Applicant’s claimed amount of equal to or higher than 133 Pa and equal to or less than 13, 300 Pa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 16, Toh discloses wherein the material layer may be a dielectric layer selected from the group consisting of an oxide layer, a nitride layer, a 
With regards to claim 19, Tod discloses wherein, in the etching of the target film, at least one gas selected from the group consisting of ammonia (NH3) (Paragraphs [0026], [0046]-[0047]) which renders obvious at least one gas selected form the group consisting of a fluorocarbon, a hydrofluorocarbon gas and a gas including nitrogen and hydrogen is used.

Claims 1, 4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over HONDA et al (U.S. Patent Application Publication 2006/0189145).
With regards to claim 1 and 4, Honda discloses a substrate processing method comprising preparing a substrate including an etching target film and a mask; etching the etching target film through the mask by plasma wherein the etching of the etching target film comprises etching the etching target film in an environment in which hydrogen (H) and fluorine (F) (NF3) when eth etching target film contains silicon nitride (Paragraphs [0021]-[0022], [0043]-[0044] discloses etching silicon oxide and silicon oxide using a reactive ion etching technique using an etching gas including NF3).
Honda does not explicitly disclose heat-treating the substrate at a preset temperature after the etching of the etching target film. 
Honda discloses subsequent to etching performing an ashing process to remove a damages layer wherein the substrate is raised to a desired temperature in order to 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Honda to include the heat treatment process as rendered obvious by Honda because Honda teaches that such ashing process can be as a dry cleaning process for removing a damaged layer (Paragraph [0044]) and one of ordinary skill in the art prior to the effective filing date of   would have had a reasonable expectation of predictably achieving the desired heat treatment using the teachings of Honda. MPEP 2143D
With regards to claims 17-18, the modified teachings of Honda renders obvious wherein the heat treating of the substrate is performed by using plasma wherein the plasma used in the heat treating of the substrate is generated from an oxygen gas (Paragraph [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713